Case 2:19-cv-07818-CBM-RAO Document 52-8 Filed 12/29/20 Page 1 of 10 Page ID #:933



    1    Katherine M. Dugdale, Bar No. 168014
         KDugdale@perkinscoie.com
    2    PERKINS COIE LLP
         1888 Century Park E., Suite 1700
    3    Los Angeles, CA 90067-1721
         Telephone: 310.788.9900
    4    Facsimile: 310.788.3399
    5    William C. Rava (appearing pro hac vice)
         Christian W. Marcelo (appearing pro hac vice)
    6    WRava@perkinscoie.com
         CMarcelo@perkinscoie.com
    7    PERKINS COIE LLP
         1201 Third Avenue, Suite 4900
    8    Seattle, WA 98101
         Telephone: 206.359.8000
    9    Facsimile: 206.359.9000
   10    Attorneys for Plaintiff
         Nintendo of America Inc.
   11
                              UNITED STATES DISTRICT COURT
   12
                            CENTRAL DISTRICT OF CALIFORNIA
   13

   14
         NINTENDO OF AMERICA INC., a             Case No. 2:19-CV-07818-CBM-RAO
   15    Washington corporation
                                                  STATEMENT OF
   16                       Plaintiff,            UNCONTROVERTED FACTS AND
                                                  CONCLUSIONS OF LAW IN
   17          v.                                 SUPPORT OF NINTENDO’S
                                                  MOTION FOR SUMMARY
   18    MATTHEW STORMAN, an                      JUDGMENT
         individual, JOHN DOES 1-10,
   19    individuals and/or corporations,         Date:     January 26, 2021
                                                  Time:     10:00 a.m.
   20                       Defendant.            Ctrm:     #8B
   21                                             The Honorable Consuelo B. Marshall
   22

   23

   24

   25

   26

   27

   28


                                                                                150588214.1
Case 2:19-cv-07818-CBM-RAO Document 52-8 Filed 12/29/20 Page 2 of 10 Page ID #:934



    1             Pursuant to Local Rule 56-1, Plaintiff Nintendo of America Inc. (“Nintendo”)
    2   hereby submits its Statement of Uncontroverted Facts and Conclusions of Law in
    3   support if its Motion for Summary Judgment. These unconverted facts are
    4   supported by the Declarations of Jacqueline Knudson (“Knudson Decl.”), Alicia
    5   Bell (“Bell Decl.”), and Christian Marcelo (“Marcelo Decl.”), and the attached
    6   records.
    7                               UNCONTROVERTED FACTS
    8             1.    Nintendo develops, markets, and distributes electronic video game
    9   hardware, software, and related accessories. Knudson Decl. ¶ 2.
   10             2.    Nintendo’s copyrights in and to the works identified in Exhibit A to
   11   Nintendo’s Complaint (the “Nintendo Copyrights”) were registered with the United
   12   States Copyright Office. Nintendo has been, and still is, the sole owner of right,
   13   title and interest in and to these copyrights. Knudson Decl. ¶ 4; id., Exs. 1-2 pp. 5-
   14   142; Marcelo Decl., Ex. 1 (Storman Dep.) pp. 66-67 at 63:25-64:11.
   15             3.    Nintendo is the owner of valid, federally-registered trademarks in and
   16   to the marks identified in Exhibit B to Nintendo’s Complaint (the “Nintendo
   17   Trademarks”). Nintendo has been, and still is, the sole owner of right, title and
   18   interest in and to the trademarks and registrations noted above. Knudson Decl. ¶ 5;
   19   id., Ex. 3 pp. 143-221; Marcelo Decl., Ex. 1 (Storman Dep.) p. 67 at 64:13-64:20.
   20             4.    Copies of “read-only memory files” or “read-only memory images,”
   21   commonly referred to as “ROMs,” can be taken from the read-only memory found
   22   in a genuine game cartridge or disc. Such copies can be played on unauthorized
   23   devices, such as personal computers, through the use of an “emulator,” a piece of
   24   software designed to mimic the functionality of a physical video game system.
   25   Pirated ROMs can also be played on Nintendo hardware using hacking techniques.
   26   Knudson Decl. ¶ 6; Marcelo Decl., Ex. 1 (Storman Dep.) pp. 29-31 at 26:12-28:1.
   27             5.    In or around 2009, Mr. Storman purchased the domain name and
   28   website located at NDSUniverse.com (“NDSUniverse”). At that time,

                                                    -1-
        150588214.1
Case 2:19-cv-07818-CBM-RAO Document 52-8 Filed 12/29/20 Page 3 of 10 Page ID #:935



    1   NDSUniverse distributed pirated ROMs of games for Nintendo’s DS video game
    2   console. Marcelo Decl., Ex. 1 (Storman Dep.) pp. 15-16 at 12:25-13:6.
    3             6.    In or around 2009, Mr. Storman purchased the domain name
    4   RomUniverse.com, repurposed the NDSUniverse website into a new website
    5   located at RomUniverse.com, and redirected traffic from NDSUniverse to the
    6   website associated with RomUniverse.com (“RomUniverse”). Marcelo Decl., Ex. 1
    7   (Storman Dep.) pp. 16-18 at 13:10-15:13.
    8             7.    Since he purchased the RomUniverse domain, Mr. Storman has been
    9   and currently is the sole owner of, and solely responsible for the content at,
   10   RomUniverse. Marcelo Decl., Ex. 1 (Storman Dep.) p. 18 at 15:21-25.
   11             8.    Through RomUniverse, Mr. Storman distributed pirated ROMs of
   12   Nintendo video games. Marcelo Decl., Ex. 1 (Storman Dep.) pp. 30-32 at 27:24-
   13   29:1; Bell Decl. ¶ 8, Ex. 2, p. 8.
   14             9.    RomUniverse offered for download and distributed pirated ROMs of
   15   thousands of Nintendo games, including pirated ROMs of games for the Super
   16   Nintendo Entertainment System (Super NES), Nintendo Entertainment System
   17   (NES), Game Boy, Game Boy Advance, Game Boy Color, Nintendo 64, Nintendo
   18   DS, Nintendo 3DS, Wii, and the Nintendo Switch. Marcelo Decl., Ex. 1 (Storman
   19   Dep.) pp. 30-32 at 27:24-29:1; Marcelo Decl., Ex. 2 (screenshot of RomUniverse)
   20   pp.106-109.
   21             10.   Mr. Storman himself uploaded numerous pirated ROMs to
   22   RomUniverse, which he originally found on other websites distributing pirated
   23   content. Many of the ROMs Mr. Storman uploaded were identified as ROMs of
   24   Nintendo games, and he believed them to be such before uploading them to
   25   RomUniverse. Marcelo Decl., Ex. 1 (Storman Dep.) pp. 39-42 at 36:20-39:18.
   26             11.   On several occasions, Mr. Storman responded to user requests by
   27   locating specific pirated ROMs and uploading them to RomUniverse. Marcelo
   28   Decl., Ex. 1 (Storman Dep.) pp. 90-92 at 87:25-89:4; Knudson Decl., Ex. 7, p. 225.

                                                   -2-
        150588214.1
Case 2:19-cv-07818-CBM-RAO Document 52-8 Filed 12/29/20 Page 4 of 10 Page ID #:936



    1             12.   Mr. Storman had the ability and authority to control the actions of
    2   RomUniverse administrators in connection with the content and functionality of
    3   RomUniverse. Marcelo Decl., Ex. 1 (Storman Dep.) pp. 43-44 at 40:19-41:7; pp.
    4   98-100 at 95:9-97:14.
    5             13.   Mr. Storman owned and had sole control of the “Admin” account for
    6   RomUniverse on Discord.com, under the account “Admin@romuniverse.com.”
    7   Marcelo Decl., Ex. 1 (Storman Dep.) pp. 79-80 at 76:10-77:10.
    8             14.   In September 2019, data on RomUniverse indicated that it had
    9   available for download pirated ROMs of more than 3000 Nintendo 3DS games and
   10   pirated ROMs of 247 Nintendo Switch games, and that it had supported and
   11   facilitated more than 400,000 downloads of pirated ROMs of Nintendo 3DS games
   12   and 200,000 downloads of pirated ROMs of Nintendo Switch games. Marcelo
   13   Decl., Ex. 3 pp.114-16.
   14             15.   Mr. Storman offered Premium Memberships for RomUniverse and
   15   charged between $28 and $60 for either annual or lifetime Premium Memberships.
   16   Since 2016, Mr. Storman received at least $77,700 in payments for Premium
   17   Memberships. Marcelo Decl., Ex. 1 (Storman Dep.) pp. 51-52 at 48:3-49:17; Id.,
   18   Ex. 8 (Interrogatory Response No. 1) p. 140; Id., Ex. 9 p. 151.
   19             16.   Non-paying users of RomUniverse were limited to one free download,
   20   while Premium Members could download an unlimited number of pirated ROMs at
   21   higher speeds than non-paying users. Marcelo Decl., Ex. 1 (Storman Dep.) pp. 44-
   22   45 at 41:8-42:13.
   23             17.   Mr. Storman promoted RomUniverse’s Premium Memberships by
   24   highlighting RomUniverse’s vast array of pirated ROMs for Nintendo games,
   25   noting that RomUniverse offered “1000s of game roms … [i]ncluding Switch, Wii,
   26   3DS/DS, GBA and more.” Marcelo Decl., Ex. 1 (Storman Dep.) pp. 56-57 at
   27   53:18-54:17; Marcelo Decl., Ex. 16, pp. 222-23.
   28


                                                    -3-
        150588214.1
Case 2:19-cv-07818-CBM-RAO Document 52-8 Filed 12/29/20 Page 5 of 10 Page ID #:937



    1             18.   On June 24, 2019, Mr. Storman posted a Tweet stating: “Hey you.
    2   You know we have Nintendo Switch Scene Roms. They’re uploaded when they are
    3   dumped. Check them out.” Marcelo Decl., Ex. 10, p. 159; Marcelo Decl., Ex. 1
    4   (Storman Dep.) pp. 34-36 at 31:2-33:17.
    5             19.   Mr. Storman provided notices through a third-party service, Discord,
    6   to notify RomUniverse users when new, pirated content was made available and
    7   boasted of RomUniverse’s vast catalogue of pirated ROMs of Nintendo games.
    8   Marcelo Decl., Ex. 1 (Storman Dep.) pp. 76-77 at 73:32-74:2; Knudson Decl., Ex.4
    9   p. 222.
   10             20.   In 2016, RomUniverse had over 200,000 users and nearly 2 million
   11   pageviews. In 2019, RomUniverse had over 600,000 users and over 7 million
   12   pageviews. Marcelo Decl., Exs. 11-12 (website visitor metrics) pp. 161-162.
   13             21.   Nintendo’s Complaint lists 37 Nintendo games to which it owns valid,
   14   enforceable copyrights (the “Nintendo Games”), as well as the box art
   15   corresponding with 12 of those games (the “Nintendo Box Art”). Compl. Ex. A;
   16   Knudson Decl., Exs. 1-2, pp. 5-142.
   17             22.   Pirated ROMs of each of the Nintendo Games (the “Infringing
   18   ROMs”) were available for download from RomUniverse. Bell Decl., ¶¶ 7-10; id.,
   19   Ex. 2, p. 8.
   20             23.   RomUniverse identified and categorized each of the Infringing ROMs
   21   using one or more of the Nintendo Trademarks. Bell Decl., Ex. 3 (screenshots of
   22   download pages) pp. 9-142; Marcelo Decl., Ex. 2 pp. 104-111; Knudson Decl., Ex.
   23   5 (Discord screenshot) p. 223; id. Ex. 3 (trademark registrations) pp. 143-221.
   24             24.   The download page on RomUniverse for 12 of the Infringing ROMs
   25   used the Nintendo Box Art to promote the Infringing ROM. Bell Decl., Ex. 3, pp.
   26   17, 25, 29, 33, 37, 41, 45, 53, 58, 66, 131, and 138; Knudson Decl. ¶ 7.
   27

   28


                                                    -4-
        150588214.1
Case 2:19-cv-07818-CBM-RAO Document 52-8 Filed 12/29/20 Page 6 of 10 Page ID #:938



    1             25.   All but three of the Infringing ROMs downloaded from RomUniverse
    2   were functional copies of the games listed in Exhibit A to Nintendo’s Complaint at
    3   the time they were downloaded by Ms. Bell. Bell Decl., Ex. 2, pp. 8.
    4             26.   When launched, the title page for most of the Infringing ROMs
    5   displayed one or more of the Nintendo Trademarks. Bell Decl., Ex. 3, pp. 9-142.
    6             27.   According to data found on RomUniverse, at or around the time
    7   Nintendo completed its investigation, approximately 50,000 copies of the
    8   Infringing ROMs had been downloaded through RomUniverse. Bell Decl., Ex. 3,
    9   pp. 9-142.
   10             28.   After Nintendo filed its Complaint, RomUniverse remained active for
   11   over a year. During this time, Mr. Storman used RomUniverse to advertise his
   12   attempt to crowdfund his legal defense. Marcelo Decl., Ex. 7, p. 225; Knudson
   13   Decl. ¶ 7.
   14             29.   On or around September 18, 2020, a pirated ROM of Nintendo’s Super
   15   Mario 3D All-Stars video game was uploaded to RomUniverse and RomUniverse
   16   users were notified of this new content. Knudson Decl. ¶ 7.
   17             30.   On or around November 9, 2018, Mr. Storman received notices
   18   identifying at least two ROMs found on RomUniverse as infringing Nintendo’s
   19   copyrights (“Splatoon 2 (Switch)” and “Super Mario Odyssey (Switch)”), but had
   20   not removed those games from RomUniverse at the time Nintendo filed its
   21   Complaint. Marcelo Decl., Ex. 1 pp. 70-71 at 67:15-68:25; Marcelo Decl., Exs. 17-
   22   18 pp. 225-26; Bell Decl., Ex. 2 p. 8 at 14-15.
   23             31.   On June 23, 2020, Nintendo reached out to Mr. Storman concerning
   24   three categories of documents he failed to produce in response to Nintendo’s
   25   discovery requests: (1) his tax information, (2) data regarding the number of
   26   downloads of the Infringing ROMs, and (3) communications regarding
   27   RomUniverse and this litigation. A month later, Mr. Storman responded that he
   28


                                                   -5-
        150588214.1
Case 2:19-cv-07818-CBM-RAO Document 52-8 Filed 12/29/20 Page 7 of 10 Page ID #:939



    1   had a medical issue and requested an extension of the case schedule to allow him to
    2   recover. Marcelo Decl., ¶ 2, id., Ex. 13, pp. 188-190.
    3             32.   On August 5, 2020, on the parties’ stipulation, the Court extended the
    4   case schedule and further ordered the parties to participate in the Informal
    5   Discovery Conference procedure (“IDC”), including a preceding substantive meet-
    6   and-confer by no later than September 25, 2020. Dkt. No. 42.
    7             33.   Nintendo attempted to contact Mr. Storman on numerous occasions
    8   after the case extension, including by email and via telephone on August 17,
    9   August 21, August 28, September 4, and September 11, 2020. Marcelo Decl., ¶ 2;
   10   id., Ex. 13, pp. 188-190. Mr. Storman did not respond. Id.
   11             34.   Mr. Storman did not participate in a meet-and-confer with Nintendo by
   12   the Court-ordered deadline of September 25, 2020. Marcelo Decl., ¶ 2.
   13             35.   On September 25, 2020, the parties participated in an IDC regarding
   14   these discovery disputes. At the conclusion of the hearing, Magistrate Judge Oliver
   15   ordered Mr. Storman to produce the requested documents by no later than October
   16   5, 2020 and warned him that his failure to comply with his discovery obligations
   17   could result in sanctions. Dkt. No. 45 (“September 25 Order”).
   18             36.   On September 30, 2020, the parties conferred about the status of Mr.
   19   Storman’s compliance with his discovery obligations and the Court order and Mr.
   20   Storman represented that he was on track to produce documents responsive to each
   21   of the three document categories, and that, specifically, the data regarding the
   22   downloads was available to him. Marcelo Decl. ¶ 3; id. Ex. 14 pp. 217-19; id. Ex.
   23   1, p. 81 at 78:7-19.
   24             37.   Mr. Storman did not produce any responsive documents regarding
   25   download data or communications by the October 5 deadline. Marcelo Decl., ¶ 3;
   26   id., Ex. 15, p. 220.
   27             38.   On October 7, 2020, Mr. Storman informed Nintendo that he no longer
   28   had access to (a) his communications sent and received through Discord regarding

                                                    -6-
        150588214.1
Case 2:19-cv-07818-CBM-RAO Document 52-8 Filed 12/29/20 Page 8 of 10 Page ID #:940



    1   Nintendo and RomUniverse and (b) the data on his website regarding the number of
    2   downloads of the Infringing ROMs. Marcelo Decl., Ex. 15, p. 220.
    3             39.   The lost Discord communications included private messages regarding
    4   Nintendo, this litigation, and the website generally. Marcelo Decl., Ex. 1 pp. 22-26
    5   at 19:11-20:3; 21:13-23:13.
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                  -7-
        150588214.1
Case 2:19-cv-07818-CBM-RAO Document 52-8 Filed 12/29/20 Page 9 of 10 Page ID #:941



    1                                 CONCLUSIONS OF LAW
    2             1.   Mr. Storman infringed the Nintendo Copyrights, which are owned by
    3   Nintendo, through his upload and distribution of the Infringing ROMs, and use of
    4   the Nintendo Box Art in connection with these actions. His infringement was
    5   willful.
    6             2.   Mr. Storman is directly, contributorily and vicariously liable for
    7   infringing the Nintendo Copyrights identified in Exhibit A of Nintendo’s Complaint
    8   under federal copyright laws. 17 U.S.C. § 101 et seq.
    9             3.   Mr. Storman infringed the Nintendo Trademarks, which are owned by
   10   Nintendo, through his use of identical copies of the Nintendo Trademarks in
   11   connection with the upload and distribution of the Infringing ROMs, and through
   12   the distribution of the Nintendo Trademarks in connection with the Infringing
   13   ROMs. His infringement was willful.
   14             4.   Mr. Storman is liable for infringing the Nintendo Trademarks
   15   identified in Exhibit B of Nintendo’s Complaint by making use of counterfeit
   16   marks. 15 U.S.C. § 1114; 15 U.S.C. § 1125 et seq.
   17             5.   Mr. Storman’s infringement was knowing, willful and deliberate
   18   making this an exception case within the meaning of 15 U.S.C. § 1117.
   19             6.   Mr. Storman’s actions also constitute unlawful business practices in
   20   violation of California Business and Professions code § 17200 et seq.
   21             7.   Nintendo is awarded $11,200,000 in statutory damages against Mr.
   22   Storman under the Lanham Act. 15 U.S.C. § 1117.
   23             8.   Nintendo is awarded $4,410,000 in statutory damages against Mr.
   24   Storman under the Copyright Act. 17 U.S.C. § 504.
   25             9.   The likelihood of confusion that existed in this instance by virtue of
   26   Mr. Storman’s distribution of the Infringing ROMs in interstate commerce, and the
   27   threat of continued infringement absent a permanent injunction is an appropriate
   28   predicate upon which to base permanent injunctive relief against the unauthorized

                                                    -8-
        150588214.1
Case 2:19-cv-07818-CBM-RAO Document 52-8 Filed 12/29/20 Page 10 of 10 Page ID
                                  #:942


  1   use, display, reproduction, replication and/or distribution by Mr. Storman of
  2   Nintendo’s intellectual property.
  3             10.   Under the Copyright Act and the Lanham Act, full costs and
  4   reasonable attorneys’ fees may be awarded to the prevailing party. 17 U.S.C. § 505;
  5   15 U.S.C. § 1117(a). Nintendo is entitled to an award of attorneys’ fees and costs,
  6   in an amount to be determined after filing upon Nintendo’s Motion of Summary
  7   Judgment.
  8
        DATED: December 29, 2020            PERKINS COIE LLP
  9

 10                                         By:/s/ Katherine M. Dugdale
                                               Katherine M. Dugdale
 11                                            William C. Rava (appearing pro hac vice)
                                               Christian W. Marcelo (appearing pro hac
 12                                            vice)
 13
                                            Attorneys for Plaintiff
 14                                         NINTENDO OF AMERICA INC.
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                 -9-
      150588214.1
